
	

114 HR 181 : Justice for Victims of Trafficking Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 181
		IN THE SENATE OF THE UNITED STATESJanuary 28, 2015ReceivedFebruary 4, 2015Read twice and referred to the Committee on the JudiciaryAN ACT
		To provide justice for the victims of trafficking.
	
	
 1.Short titleThis Act may be cited as the Justice for Victims of Trafficking Act of 2015. 2.Victim-centered sex trafficking deterrence grant programSection 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended—
 (1)by redesignating subsection (g) as subsection (j); (2)by striking subsections (a) through (f), and inserting the following:
				
 (a)Grants authorizedThe Attorney General may make grants to eligible entities to develop, improve, or expand comprehensive domestic child human trafficking deterrence programs that assist law enforcement officers, prosecutors, judicial officials, and qualified victims' services organizations in collaborating to rescue and restore the lives of victims, while investigating and prosecuting offenses involving child human trafficking.
 (b)Authorized activitiesGrants awarded under subsection (a) may be used for— (1)the establishment or enhancement of specialized training programs for law enforcement officers, first responders, health care officials, child welfare officials, juvenile justice personnel, prosecutors, and judicial personnel to—
 (A)identify victims and acts of child human trafficking; (B)address the unique needs of victims of child human trafficking;
 (C)facilitate the rescue of victims of child human trafficking; (D)investigate and prosecute acts of child human trafficking, including the soliciting, patronizing, or purchasing of commercial sex acts from children, as well as training to build cases against complex criminal networks involved in child human trafficking; and
 (E)implement and provide education on safe harbor laws enacted by States, aimed at preventing the criminalization and prosecution of victims of child human trafficking for prostitution offenses;
 (2)the establishment or enhancement of dedicated anti-child human trafficking law enforcement units and task forces to investigate child human trafficking offenses and to rescue victims, including—
 (A)funding salaries, in whole or in part, for law enforcement officers, including patrol officers, detectives, and investigators, except that the percentage of the salary of the law enforcement officer paid for by funds from a grant awarded under this section shall not be more than the percentage of the officer’s time on duty that is dedicated to working on cases involving child human trafficking;
 (B)investigation expenses for cases involving child human trafficking, including— (i)wire taps;
 (ii)consultants with expertise specific to cases involving child human trafficking; (iii)travel; and
 (iv)other technical assistance expenditures; (C)dedicated anti-child human trafficking prosecution units, including the funding of salaries for State and local prosecutors, including assisting in paying trial expenses for prosecution of child human trafficking offenses, except that the percentage of the total salary of a State or local prosecutor that is paid using an award under this section shall be not more than the percentage of the total number of hours worked by the prosecutor that is spent working on cases involving child human trafficking; and
 (D)the establishment of child human trafficking victim witness safety, assistance, and relocation programs that encourage cooperation with law enforcement investigations of crimes of child human trafficking by leveraging existing resources and delivering child human trafficking victims’ services through coordination with—
 (i)child advocacy centers; (ii)social service agencies;
 (iii)State governmental health service agencies; (iv)housing agencies;
 (v)legal services agencies; and (vi)non-governmental organizations and shelter service providers with substantial experience in delivering services to victims of child human trafficking;
 (3)the establishment or enhancement of problem solving court programs for child human trafficking victims that include—
 (A)continuing judicial supervision of victims of child human trafficking who have been identified by a law enforcement or judicial officer as a potential victim of child human trafficking, regardless of whether the victim has been charged with a crime related to human trafficking;
 (B)the development of specialized and individualized treatment programs for identified victims of child human trafficking, including—
 (i)State-administered outpatient treatment; (ii)life skills training;
 (iii)housing placement; (iv)vocational training;
 (v)education; (vi)family support services; and
 (vii)job placement; and (C)collaborative efforts with child advocacy centers, child welfare agencies, shelters, and non-governmental organizations to provide services to victims and encourage cooperation with law enforcement; and
 (4)the establishment or enhancement of victims’ services programs for victims of child human trafficking, which offer services including—
 (A)residential care, including temporary or long-term placement, as appropriate; (B)24-hour emergency social services response systems; and
 (C)counseling and case management services. (c)Application (1)In generalAn eligible entity shall submit an application to the Attorney General for a grant under this section in such form and manner as the Attorney General may require.
 (2)Required informationAn application submitted under this subsection shall— (A)disclose—
 (i)any other grant funding from the Department of Justice or from any other Federal department or agency for purposes similar to those described in subsection (b) for which the eligible entity has applied, and which application is pending on the date of the submission of an application under this section; and
 (ii)any other such grant funding that the eligible entity has received during the 5-year period prior to the date of the submission of an application under this section;
 (B)describe the activities for which assistance under this section is sought; (C)include a detailed plan for the use of funds awarded under the grant; and
 (D)provide such additional information and assurances as the Attorney General determines to be necessary to ensure compliance with the requirements of this section.
 (3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the Attorney General shall give preference to grant applications if—
 (A)the application includes a plan to use awarded funds to engage in all activities described under paragraphs (1) and (2) of subsection (b); or
 (B)the application includes a plan by the State or unit of local government to continue funding of all activities funded by the award after the expiration of the award.
							(d)Duration and renewal of award
 (1)In generalA grant under this section shall expire 1 year after the date of award of the grant. (2)RenewalA grant under this section shall be renewable not more than three times and for a period of not greater than 1 year.
 (e)EvaluationThe Attorney General shall enter into a contract or other agreement with an academic or nonprofit organization that has experience in issues related to child human trafficking and evaluation of grant programs to conduct an annual evaluation of grants made under this section to determine the impact and effectiveness of programs funded with grants awarded under this section, and shall submit any such evaluation to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate.
 (f)Oversight and accountabilityAn eligible entity that receives a grant under this section is subject to the requirements of section 10 of the Justice for Victims of Trafficking Act of 2014.
 (g)Administrative CapThe cost of administering the grants authorized by this section shall not exceed 5 percent of the total amount appropriated to carry out this section.
 (h)Federal shareThe Federal share of the cost of a program funded by a grant awarded under this section may not exceed—
 (1)70 percent in the first year; (2)60 percent in the second year; and
 (3)50 percent in the third year. (i)DefinitionsIn this section—
 (1)the term child means a person under the age of 18; (2)the term child advocacy center means a center created under subtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
 (3)the term child human trafficking means one or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) involving a victim who is a child; and
 (4)the term eligible entity means a State or unit of local government that— (A)has significant criminal activity involving child human trafficking;
 (B)has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing child human trafficking; and
 (C)has developed a workable, multi-disciplinary plan to combat child human trafficking.; and  (3)in subsection (j) (as so redesignated)—
 (A)by striking Secretary of Health and Human Services and inserting Attorney General, in consultation with the Secretary of Health and Human Services,; and (B)by striking fiscal years 2008 through 2011 and inserting fiscal years 2015 through 2019.
				3.Amendments to the Victims of Child Abuse Act of 1990
 The Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is amended— (1)in section 212(5) (42 U.S.C. 13001a(5)), by inserting , including human trafficking and the production of child pornography before the semicolon at the end; and
 (2)in section 214 (42 U.S.C. 13002)— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
 (B)by inserting after subsection (a) the following:  (b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime, may make grants to develop and implement specialized programs to identify and provide direct services to victims of child pornography..
 4.Streamlining Federal, State, and local human trafficking investigationsSection 2516 of title 18, United States Code, is amended— (1)in paragraph (1)(C)—
 (A)by inserting before section 1591 the following: section 1581 (peonage; obstructing enforcement), section 1584 (sale into involuntary servitude), section 1589 (forced labor), section 1590 (trafficking with respect to peonage, slavery, involuntary servitude, or forced labor),; and
 (B)by inserting before section 1751 the following: section 1592 (unlawful conduct with respect to documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or forced labor),; and
 (2)in paragraph (2), by inserting human trafficking, offenses pertaining to child pornography, child sexual abuse, coercion and enticement of children, after kidnapping,.
 5.Enhancing human trafficking reportingSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— (1)in paragraph (2), by striking and at the end; and
 (2)in paragraph (4)— (A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);
 (B)in subparagraph (A), by inserting and a photograph taken within the previous 180 days after dental records; (C)in subparagraph (B), by striking and at the end;
 (D)by redesignating subparagraph (C) as subparagraph (D); and (E)by inserting after subparagraph (B) the following:
					
 (C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution; and.
 6.Reducing demand for sex traffickingSection 1591 of title 18, United States Code, is amended— (1)in subsection (a)(1), by striking or maintains and inserting maintains, patronizes, or solicits;
 (2)in subsection (b)— (A)in paragraph (1), by striking or obtained and inserting obtained, patronized, or solicited; and
 (B)in paragraph (2), by striking or obtained and inserting obtained, patronized, or solicited; and (3)in subsection (c)—
 (A)by striking or maintained and inserting , maintained, patronized, or solicited; and (B)by striking knew that the person and inserting knew, or recklessly disregarded the fact, that the person.
 7.Using existing task forces to target offenders who exploit childrenNot later than 180 days after the date of enactment of this Act, the Attorney General shall ensure that all task forces and working groups within the Violent Crimes Against Children Program engage in activities, programs, or operations to increase the investigative capabilities of State and local law enforcement officers in the detection, investigation, and prosecution of persons who patronize, or solicit children for sex.
 8.Holding sex traffickers accountableSection 2423(g) of title 18, United States Code, is amended by striking a preponderance of the evidence and inserting clear and convincing evidence. 9.Oversight and accountability (a)Audit requirementIn fiscal year 2015, and each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of covered grantees to prevent waste, fraud, and abuse of such funds. The Inspector General shall determine the appropriate number of covered grantees to be audited each year.
 (b)Mandatory exclusionA covered grantee that is found to have an unresolved audit finding shall not be eligible for an allocation of grant funds from the covered grant program from which it received a grant award during the first 2 fiscal years beginning after the end of the 12-month period described in subsection (g)(3).
 (c)ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a grant award during the 2-fiscal-year period during which the covered grantee is ineligible for an allocation of grant funds as a result of subsection (b), the Attorney General shall—
 (1)deposit an amount equal to the amount of the grant funds that were improperly awarded to the covered grantee into the General Fund of the Treasury; and
 (2)seek to recoup the costs of the repayment to the Fund from the covered grantee that was erroneously awarded grant funds.
				(d)Nonprofit organization requirements
 (1)DefinitionFor purposes of this section, the term nonprofit, when used with respect to an organization, means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (2)ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986, shall not be eligible to receive, directly or indirectly, any funds from a covered grant program.
 (3)DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a grant, as a condition of receipt of such a grant, the compensation of its officers, directors, and trustees. Such disclosure shall include a description of the criteria relied upon to determine such compensation.
				(e)Conference expenditures
 (1)LimitationNo amounts made available under a covered grant program may be used to host or support a conference that uses more than $20,000 in funds made available by the Department of Justice unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy (as designated by the Deputy Attorney General) provides prior written approval that the funds may be expended to host or support such conference, except that a conference that uses more than $20,000 in such funds, but less than $500 in such funds for each attendee of the conference, shall not be subject to the limitation under this paragraph.
 (2)Written approvalWritten approval under paragraph (1) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (3)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this subsection.
				(f)Prohibition on lobbying activity
 (1)In generalAmounts made available under a covered grant program may not be used by any covered grantee to— (A)lobby any representative of the Department of Justice regarding the award of grant funding; or
 (B)lobby any representative of the Federal Government or a State, local, or tribal government regarding the award of grant funding.
 (2)PenaltyIf the Attorney General determines that a covered grantee has violated paragraph (1), the Attorney General shall—
 (A)require the covered grantee to repay the grant in full; and (B)prohibit the covered grantee from receiving a grant under the covered grant program from which it received a grant award during at least the 5-year period beginning on the date of such violation.
 (g)DefinitionsIn this section, the following definitions apply: (1)The term covered grant program means the following:
 (A)The grant program under section 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b).
 (B)The grant programs under section 214 and 214A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002, 13003).
 (2)The term covered grantee means a recipient of a grant from a covered grant program. (3)The term unresolved audit finding means an audit report finding in a final audit report of the Inspector General of the Department of Justice that a covered grantee has used grant funds awarded to that grantee under a covered grant program for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
				10.Crime victims’ rights
 (a)In generalSection 3771 of title 18, United States Code, is amended— (1)in subsection (a), by adding at the end the following:
					
 (9)The right to be informed in a timely manner of any plea agreement or deferred prosecution agreement.
 (10)The right to be informed of the rights under this section and the services described in section 503(c) of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims’ Rights Ombudsman of the Department of Justice.;
 (2)in subsection (d)(3), in the fifth sentence, by inserting , unless the litigants, with the approval of the court, have stipulated to a different time period for consideration before the period; and
 (3)in subsection (e)— (A)by striking this chapter, the term and inserting the following: “this chapter:
						
 (1)Court of appealsThe term court of appeals means— (A)the United States court of appeals for the judicial district in which a defendant is being prosecuted; or
 (B)for a prosecution in the Superior Court of the District of Columbia, the District of Columbia Court of Appeals.
								(2)Crime victim
 (A)In generalThe term; (B)by striking In the case and inserting the following:
						
 (B)Minors and certain other victimsIn the case; and (C)by adding at the end the following:
						
 (3)District court; courtThe terms district court and court include the Superior Court of the District of Columbia.. (b)Appellate review of petitions relating to crime victims’ rights (1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this section, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate review..
 (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act.
 11.Sense of CongressIt is the sense of Congress that— (1)child human trafficking (as such term is defined in section 203(i) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b), as added by this Act) has no place in a civilized society, and that persons who commit crimes relating to child human trafficking should be prosecuted to the fullest extent of the law;
 (2)the United States, as a leader in monitoring and combating human trafficking throughout the world, must hold all nations to the same standards to which we hold our Nation;
 (3)those who obtain, solicit, or patronize a victim of trafficking for the purpose of engaging in a commercial sex act with that person, are committing a human trafficking offense under Federal law;
 (4)the demand for commercial sex is a primary cause of the human rights violation of human trafficking, and the elimination of that human rights violation requires the elimination of that demand;
 (5)United States citizens or lawful permanent residents who are victims of severe forms of trafficking are not required to obtain an official certification from the Secretary of Health and Human Services in order to access any of the specialized services described in section 107 of the Trafficking Victims Protection Act of 2000 or any other Federal benefits and protections to which they are otherwise entitled; and
 (6)as matters stand on the date of enactment of this Act, there are insufficient services and programs for victims of severe forms of human trafficking in the United States, including United States citizens and lawful permanent residents.
 12.Clarifying the benefits and protections offered to domestic victims of human traffickingSection 107(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)) is amended— (1)by redesignating subparagraph (F), as subparagraph (G);
 (2)by redesignating subparagraph (G), as subparagraph (H); and (3)by inserting after subparagraph (E) the following:
				
 (F)No requirement of official certification for United States citizens and lawful permanent residentsNothing in this section may be construed to require United States citizens or lawful permanent residents who are victims of severe forms of trafficking to obtain an official certification from the Secretary of Health and Human Services in order to access any of the specialized services described in this subsection or any other Federal benefits and protections to which they are otherwise entitled..
			
	Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk
